Citation Nr: 9921402	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-29 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to warrant the reopening of a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from November 1968 to April 1971.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).  In its decision, the RO found in part that the 
appellant had not submitted new and material evidence sufficient 
to warrant the reopening of a claim for PTSD, last denied by the 
Board in October 1982.

Having reviewed the record in its entirety, the Board is of the 
opinion that clarification of the evidence is necessary and will 
accordingly remand the claim.


REMAND

As noted above, the Board denied service connection for PTSD in 
October 1982.  Examination of the Board's decision reveals that 
the claim was then denied because the appellant did not have a 
valid diagnosis of PTSD.  

The appellant sought to reopen his claim in December 1995.  
Medical records were obtained reflecting continuing treatment for 
alcohol dependency and borderline personality traits, among other 
disorders.

The evidence indicates that the appellant has been treated by a 
VA physician, G.C., M.D.  A VA form 10-0360 is of record.  Among 
the information provided on the form, primary and secondary 
diagnoses are listed.  As to the former, the block marked PTSD 
has been checked, and the latter reflects a diagnosis of 
dependent personality.  The only physician listed on the form is 
Dr. C.  There is no clarifying information or explanation for the 
apparent diagnosis of PTSD.

Because the Board is unable to determine whether or not the 
appellant has a current diagnosis of PTSD, the claim is REMANDED 
for the following:

1.  The RO should contact the appellant and 
his representative and ascertain if he has 
received any VA, private, or other medical 
treatment that is not evidenced by record.  
The appellant should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file, in particular all treatment records 
of Dr. C.  The RO should then obtain these 
records and associate them with the claims 
folder.  

2.  The RO should return the appellant's 
claims folder to Dr. C. and specifically 
inquire as to whether the appellant has 
been diagnosed to have PTSD.  If Dr. C. is 
no longer available, a clarifying 
psychiatric examination may be afforded the 
appellant.  The examining psychiatrist 
should specifically indicate, with reasons, 
whether or not the appellant has PTSD.

3.  Thereafter, the RO should readjudicate 
the appellant's claim under a broad 
interpretation of the applicable 
regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, 
including any additional laws and 
regulations, and given the applicable time 
to respond thereto.   

No action is required of the appellant until further notice is 
obtained.  However, the Board takes this opportunity to advise 
the appellant that the conduct of the measures as directed in 
this remand, or those that may otherwise be required by the RO, 
are necessary for a comprehensive and correct adjudication of his 
claim.  38 C.F.R. 
§ 3.655(b) (1998).  The appellant's cooperation in reporting for 
the examination is both critical and appreciated.  

The RO and the appellant are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


